HOUGH, Circuit Judge
(after stating the facts as above). [1] The facts of these cases are in all material aspects those recited in The State of Maine (D. C.) 22 Fed. 734. Judge Addison Brown there gave judgment as to whether the then seamen’s statute, commonly known as the Dingley Act (Act June 26, 1884, 23 Stat. 55), entitled libelants such as these to a recovery; the present question is whether (assuming the correctness of the decision cited) more recent legislation, commonly known as the La Eollette Act (Act March 4, 1915, 38 Stat. 1168), requires a different ruling.
The material words of the statutes may be put in parallel thus (some immaterial phrases being omitted or shortened):
1884
It is hereby made unlawful to pay any seaman wages before leaving the port at which he may he engaged, in advance of the time when he has actually earned the same, or to pay such advance to any other person, or to pay any remuneration (to one not an-thorized by act of Congress) for shipment of seamen.
Any person paying advance wages, or such remuneration shall be deemed guilty of a misdemeanor, and punished by fine and (at option of the court) im-prisomnent. .
The payment of such advance wages, or remuneration, shall in no case absolve the vessel from full payment of wages after they shall have been earned, and be no defense to a libel for recovery of wages.
This section shall apply as well to foreign vessels as to vessels of the United States, and any foreign vessel violating- the same shall be refused a clearance.
1915
It is hereby made unlawful to pay any seaman wages in advance of the time when he has actually earned the same, or to make any order or note therefor to any other person or to pay any person for the shipment of seamen when payment Is deducted or to be deducted from a seaman’s wages,
Any person violating the foregoing shall be deemed guilty of a misdemeanor and punished by fine, and (at option of the court) imprisonment,
The payment of such advance wages or allotment shall in no case absolve the vessel from full payment of wages after they shall have been earned and shall be no defense to a libel for recovery of wages,
If any person shall receive from any seaman any remuneration for providing him with employment, .such person shall be deemed guilty of a misdemeanor and punished with fine or imprisonment,
This section shall apply as well to foreign vessels, while in waters of the United States, as to vessels of the United States, and any foreign vessel violating the same shall be refused a clearance.
The master, etc., of any vessel (domestic or foreign) seeking clearance from a port of the United States shall present his shipping articles at the office of clearance, and none shall be granted unless the provisions of this article have been complied with.
The Case of The State of Maine held that this portion of the statute of 1884 had no application to thé employment of seamen by America® *182vessels in foreign ports.. That it was well decided we have no doubt, agreeing as we do with the reasons assigned, and considering the intellectual authority of a decision by that judge of the highest. The State Department, which, through the consuls, is charged with oversight of shipment of seamen abroad, accepted the ruling, arid embodied it (with due reference to the decision) in the Consular Regulations (section 237); nor did the passage of the act of 1915 produce any change in departmental instructions. What governed the action of the consul at Buenos Ayres, when these libelants were shipped, was the rule of The State of Maine.
The only other interpretation of the Dingley Act thought instructive here is The Eudora, 190 U. S. 169, 23 Sup. Ct. 821, 47 L. Ed. 1002, holding the statute applicable to foreign ■ vessels in American ports, mainly on reasoning more elaborately set forth in Wildenhus' Case, 120 U. S. 1, 7 Sup. Ct. 385, 30 L. Ed. 565; i. e., that any vessel and those on board her are subject to the civil and criminal law of the country into whose ports,'they come. Such subjection is one of the implied conditions of entry, which is a favor, and not a right. Unless there has been a change in the legal content of the statute, its interpretation must remain unchanged. So far as the language above given is concerned, there is but one change that can be relied on; i. e., that the application of the act to foreign vessels is expressly limited to waters of the United States, from which it is argued that the application to domestic vessels must be universal.
Of this it may be said that by the same train of reasoning some significance must be given to tire section regarding clearances, in respect of which, for domestic ships, the act of 1884 said nothing. Must it then follow that prior to 1915 vessels of the United States violating the statute were necessarily entitled to clearance? Such a contention could not be made. Indeed, the argument for libelants proceeds mainly and frankly on the ground that the act of 1915 is in its entirety so obviously remedial that by it the staths of seamen has been so radically changed, and the rigidity of their engagements so greatly relaxed, that it must have been intended to make the statute extraterritorially .operative, and uplift sailors by putting on their employers the cost of a rascally way of doing business, over which this country has no direct jurisdiction.
Undoubtedly the methods of shipment exhibited in this record are vile, and it may be admitted as within legislative power to improve the social customs of a contract breaker, by encouraging the act of breach; but we are bound by what Congress did; as expressed in the words employed, having recourse for that purpose to “the whole context of the statute” (Johnson v. Southern Pacific Co., 196 U. S. 1, 25 Sup. Ct. 158, 49 L. Ed. 363), and this is true, , even when the law is both remedial and penal, but with the “design to give relief more dominant than to inflict- punishment.”
We find no words in the entire act rendering the particular kind of relief here sought, certainly within tire legislative intent or meaning. We have .not before us any reports of congressional committees, which, however, may be consulted only to ascertain motive. McLean v. Unit*183ed States, 226 U. S. 374, 33 Sup. Ct. 122, 57 L. Ed. 260. There are, however, some rules of law which the legislature must have intended by the words of this act to overset, if the libelants are entitled to a decree.
[2] This is an amendment to existing law, and the presumption is that the same words used therein have the meaning acquired by prior judicial construction. United States v. Trans-Missouri Ass’n, 58 Fed. 67, 7 C. C. A. 15, 24 L. R. A. 73. In every doubtful case, contemporaneous (Houghton v. Payne, 194 U. S. 88, 24 Sup. Ct. 590, 48 L. Ed. 888) and departmental (United States v. Cerecedo, etc., Co., 209 U. S. 337, 28 Sup. Ct. 532, 52 L. Ed. 821) construction is entitled to weight, when the words-of a statute get before a court. That the present act is remedial is admitted; so was" that of 1884; hut both are also plainly penal. That remedies of the kind here demanded by libel-ants are more in favor now than in 1884 is true enough; hut words have not necessarily changed their ordinary meaning, and the rules of statutory construction remain unaltered. The remedial and penal portions of the part of the statute under consideration cannot be separated; if what these shipmasters did in Buenos Ayres was not lawful, it was unlawful, and a misdemeanor was committed. If it be possible now and in this country to enact a law making a crime of something done by an American citizen in a foreign land (Rex v. Sawyer, 1 C. & K. 101), every and the strongest presumption is against such construction (American, etc., Co. v. United Fruit Co., 213 U. S. 347, 29 Sup. Ct. 511, 53 L. Ed. 826, 16 Ann. Cas. 1047).
The absurdity of considering the ship captains indictable is not denied ; therefore the contention becomes this : That this executed contract must he set aside, because the statute in effect declares it rc ■ pugnant to the “policy and morality” of the people of the United States. We discover no consensus on this point of morals in the written law, there is no evidence on the subject, and the rule appealed to ordinarily affects only executory contracts. The situation here is this: label ants demand a part of their wages in accordance with the law of the United States; respondents answer, We paid you that part in Argentine in accordance with the law of that country; libelants reply, The law of the United States refuses to recognize that lawful and completed transaction. Eor so extreme a doctrine, support can he fottnd only in plain, unquestioned legislative order; and such order cannot be discovered in this statute.
In The Kudora and The State of Maine, supra, a subsidiary reason for the harmonious construction there given to the act of 1884 was that the announced rulings put foreign and domestic vessels on the same footing. That doctrine also was presumptively before Congress in passing the later statute. The ruling made below gives foreign vessel:; an advantage, certainly if (e. g.) the voyage is from one foreign port to another. No intent to do this is perceivable in the act.
We have not overlooked The Imberhorne (D. C.) 240 Fed. 830, and The Talus (D. C.) 242 Fed. 954. In so far as they do not harmonize with the foregoing, we differ.
Decree reversed, and causes remanded, with directions to dismiss the libels.